                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 16-08581-GW (AS)                                            Date    December 7, 2018
 Title            Ben Orlando Martin v. Kang Hak Lee and K. Johnson




 Present: The                    Alka Sagar, United States Magistrate Judge
 Honorable
                        Alma Felix                                                 N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE LACK OF
                              PROSECUTION


      On April 13, 2018, the Court issued an order dismissing Plaintiff’s Second Amended
Complaint with leave to amend. (Docket Entry No. 25). Plaintiff was directed to “file a Third
Amended Complaint no later than 30 days from the date of th[e] Order.” (Id. at 14). Plaintiff
was “explicitly cautioned that failure to timely file a Third Amended Complaint, or failure to
correct the deficiencies described [in the Order], may result in a recommendation that this
action, or portions thereof, be dismissed with prejudice for failure to prosecute and/or failure
to comply with court orders.” (Id. at 15).

        When Plaintiff failed to comply, on June 26, 2018, the Court issued an Order to Show
Cause re Lack of Prosecution. (“OSC,” Docket Entry No. 26). The OSC directed Plaintiff to
show cause, no later than July 26, 2018, why this action should not be dismissed with prejudice
for failure to prosecute. (Id. at 1). Plaintiff was advised that the OSC would be discharged upon
the filing of a Third Amended Complaint that cures the deficiencies in the last pleading or upon
the filing of a declaration under penalty of perjury stating why Plaintiff is unable to file a Third
Amended Complaint. (Id.). Plaintiff was warned that the failure to timely respond would “
result in a recommendation that this action be dismissed with prejudice under Federal Rule of
Civil Procedure 41(b) for failure to prosecute and obey court orders.” (Id. at 2).

      Plaintiff subsequently requested an extension of time, which the Court granted. (Docket
Entry Nos. 27, 28). On September 24, 2018, Plaintiff filed a second motion for an extension of
time. (Docket Entry No. 29). The Court granted the motion on September 25, 2018, ordering
CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 16-08581-GW (AS)                                             Date   December 7, 2018
 Title          Ben Orlando Martin v. Kang Hak Lee and K. Johnson

Plaintiff to file his Third Amended Complaint by November 26, 2018. (Docket Entry No. 30).
The Order stated that no further extensions would be granted “absent extraordinary
circumstances.” (Id. at 1).

       To date, Plaintiff has failed to file a Third Amended Complaint, or requested a further
extension of time to do so. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing,
no later than January 4, 2019, why this action should not be dismissed with prejudice for
failure to prosecute. This Order will be discharged upon the filing of a Third Amended
Complaint that cures the deficiencies in the last pleading or upon the filing of a declaration
under penalty of perjury stating why Plaintiff is unable to file a Third Amended Complaint. A
copy of the Court’s April 13, 2018 Order is attached for Plaintiff’s convenience.

       If Plaintiff no longer wishes to pursue this action, he may request a voluntary
dismissal pursuant to Federal Rule of Civil Procedure 41(a). A notice of dismissal form
is attached for Plaintiff’s convenience. Plaintiff is warned that a failure to timely respond
to this Order will result in a recommendation that this action be dismissed with prejudice
under Federal Rule of Civil Procedure 41(b) for failure to prosecute and obey court
orders.

cc: George Wu
    United States District Judge




                                                                                       0       :   00
                                                         Initials of Preparer                 CC




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                   Page 2 of 2
